Citation Nr: 1426990	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-50 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to payment or reimbursement of ambulance expenses incurred on April 4, 2009 and April 13, 2009.  


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1959.  He died on April [redacted], 2009 and the appellant claims as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May and June 2009 decisions of the Columbia, Missouri Medical Center (MC) of the Department of Veterans Affairs (VA).

This matter was remanded for further development in June 2011 and May 2012 to obtain outstanding treatment records and for readjudication of the claim under the correct legal standards.

The electronic record has been reviewed.


FINDING OF FACT

The grant of reimbursement for ambulance expenses incurred on April 4, 2009 and April 13, 2009 by the Columbia, Missouri MC in August 2012 resolved the matter on appeal.


CONCLUSION OF LAW

As there remains no case in controversy, the criteria for dismissal of the appeal for entitlement to payment or reimbursement of ambulance expenses incurred on April 4, 2009 and April 13, 2009 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d) (2013).

In this case, the matter was previously remanded for readjudication under additional VA regulations.  In August 2012, the Supervisor of Patient Benefits of the Health Administration Service of the Columbia, Missouri MC readjudicated the matter and found that the Veteran's circumstances warranted reimbursement or payment of ambulance expenses for services rendered on April 4, 2009 and April 13, 2009 (there may have been a typographical error with respect to the dates of service, but it is clear from the context which service was being reimbursed for).  The decision letter indicated to the appellant that the MC would submit to her the ambulance bills for payment as soon as possible.

A follow-up Report of Contact by the Board in June 2014 confirmed that the payment or reimbursement for services rendered in April 2009 pertaining to the two services for ambulance transportation had in fact been paid in full.  The benefits sought by the appellant have been awarded.

Accordingly, there remains no case or controversy, and the appeal is dismissed.


ORDER

The appeal regarding entitlement to payment or reimbursement of ambulance expenses incurred on April 4, 2009 and April 13, 2009 is dismissed.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


